DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16 and 19-24 are pending with claims 29-30 being withdrawn as drawn to a non-elected invention. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered.
Election/Restrictions
Claims 16, 19-22, and 24 are allowable as will be explained further below. Claims 29-30, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim as is outlined here. 
Claim 29 is a product-by-process claim, which is interpreted as outlined in MPEP 2113. The allowable process claim (claim 16) outlines the production of a structure that could not have been reasonably produced by any other method than the one recited in the claim, due to the particular arrangement of the elements into a particular layered structure having the features as required in claim 16. 
Additionally, because the inkjet printing step is required to be completed to a wetout/impregnated substrate having a thermosetting resin, while also using a specific 
Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 5/3/2018, is hereby withdrawn and claims 29-30 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 16, 19-22, 24, and 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 16, the claim now requires a specific red ink (pigment red 254) to be used, or “mixed crystals thereof” would refer to the form of the red 254 pigment being applied (interpreted in view of par. 0075 of Applicant’s specification as published).    
Upon reconsideration of the prior art as a whole and in view of the Interview Summary (mailed 2/7/2022), with the addition of this specific pigment to the claims, the prior art does not 
A terminal disclaimer is on file over Applicant’s US Patent No. 10,022,956.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742